DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are further objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Figs. 1-4 are a functional block diagrams and timing diagrams that merely shows blank boxes/blocks with reference numbers which do not show the features of the invention as recited in the claims.  In other words, raw reference numbers are simply not sufficient to show the claimed features.  It is suggested that text labels be added to each of the blank boxes in Figs 1-4.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Facial recognition module in claims 1-8 and 16; and
Emotion analyzer module in claims 1-8 and 16.
Corresponding structure for a) and b) has been identified in [0053] as a general purpose CPU or microcontroller executing software there is a distinct lack of any algorithm for identifying individuals and determining an emotional state of the individuals.  As further explained below in the related 112(b) rejection, Applicant has not disclosed any algorithms describing how the various functions are performed by the facial recognition module or the emotion analyzer module.  Instead, for example, the facial recognition module 107 merely “determines facial recognition information of the individuals captured in the image data in [0033] while the emotion analyzer module 127 merely “determines an emotion state for the individuals/employees from their images in the image data 99” without offering any details/algorithm on how these functions may be accomplished.    

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
As indicated above, the facial recognition module and emotion analyzer module are properly interpreted under 112(f) and there is a distinct lack of any algorithm in the instant specification disclosing how the how the various functions are performed by the facial recognition module or the emotion analyzer module.  Instead, for example, the facial recognition module 107 merely “determines facial recognition information of the individuals captured in the image data in [0033] while the emotion analyzer module 127 merely “determines an emotion state for the individuals/employees from their images in the image data 99” without offering any details/algorithm on how these functions may be accomplished.    
	The lack of an algorithm for a) facial recognition module and b) emotion analyzer module renders these claim elements indefinite under 35 USC 112(b) as further explained below.  Moreover, claim elements a) and b) also lack an adequate written description under 35 USC 112(a) because an indefinite, unbounded functional limitation would cover all ways of performing a function and indicate that the inventor has not provided sufficient disclosure to show possession of the invention.  See MPEP 21603.03 VI and 2181(B).




(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim elements a) facial recognition module and b) emotion analyzer module
invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as noted above. Furthermore, the corresponding structure for these elements is a computer programmed with code ([0053] as a general purpose CPU or microcontroller executing software). 
However, MPEP 2181(II)(B) and the case law cited below requires that the specification disclose an algorithm for performing the claimed functions of a) and b).  As noted above, no such algorithms have been discloses. 
As explained by MPEP 2181(II)(B):
[W]hen the disclosed structure is a computer programmed to carry out an algorithm, ‘the disclosed structure is not the general purpose computer, but rather that special purpose computer programmed to perform the disclosed algorithm.’" In re Aoyama, 656 F.3d 1293, 1297, 99 USPQ2d 1936, 1939 (Fed. Cir. 2011) (quoting WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349, 51 USPQ2d 1385, 1391 (Fed. Cir. 1999)); see also In re Alappat, 33 F.3d 1526, 1545, 31 USPQ2d 1545, 1558 (Fed. Cir. 1994) (en banc). In cases involving a special purpose computer-implemented means-plus-function limitation, the Federal Circuit has consistently required that the structure be more than simply a general purpose computer or microprocessor and that the Noah Systems Inc. v. Intuit Inc., 675 F.3d 1302, 1312, 102 USPQ2d 1410, 1417 (Fed. Cir. 2012); Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239. 
For a computer-implemented means-plus-function claim limitation invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, a general purpose computer is usually only sufficient as the corresponding structure for performing a general computing function (e.g., "means for storing data"), but the corresponding structure for performing a specific function is required to be more than simply a general purpose computer or microprocessor. In In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316, 97 USPQ2d 1737, 1747 (Fed. Cir. 2011) (citations omitted), the court stated:
Those cases involved specific functions that would need to be implemented by programming a general purpose computer to convert it into a special purpose computer capable of performing those specified functions. By contrast, in the seven claims identified above, Katz has not claimed a specific function performed by a special purpose computer, but has simply recited the claimed functions of ‘processing,’ ‘receiving,’ and ‘storing.’ Absent a possible narrower construction of the terms ‘processing,’ ‘receiving,’ and ‘storing,’ discussed below, those functions can be achieved by any general purpose computer without special programming. As such, it was not necessary to disclose more structure than the general purpose processor that performs those functions. Those seven claims do not run afoul of the rule against purely functional claiming, because the functions of ‘processing,’ ‘receiving,’ and ‘storing’ are coextensive with the structure disclosed, i.e., a general purpose processor.
To claim a means for performing a specific computer-implemented function and then to disclose only a general purpose computer as the structure designed to perform that function amounts to pure functional claiming. Aristocrat, 521 F.3d 1328 at 1333, 86 USPQ2d at 1239. In this instance, the structure corresponding to a 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph claim limitation for a computer-implemented function must include the algorithm needed to transform the general purpose computer or microprocessor disclosed in the specification. Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239; Finisar Corp. v. DirecTV Group, Inc., 523 F.3d 1323, 1340, 86 USPQ2d 1609, 1623 (Fed. Cir. 2008); WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349, 51 USPQ2d 1385, 1391 (Fed. Cir. 1999).



Claims 1-16 are further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 2 lacks antecedent basis for “the individuals”.
Claim 1, line 7 lacks antecedent basis for “the emotional state information”.  The same issue occurs in claim 16, line 7.
Claim 3, line 3 lacks antecedent basis for “the employee database”.
Claim 4, line 2 lacks antecedent basis for “the employee information.
Claim 8, lines 2-3 lack antecedent basis for “the individuals” and “the enterprise”.
Claim 9, lines 5-6 lacks antecedent basis for “the information”.
Claims 11 and 12 are parallel to claims 3 and 4, respectively and include the same problems outlined above.
	Claim 16, line 2 lacks antecedent basis for “the customers”.
	Claim 16, line 3 lacks antecedent basis for “the store”.
	Claims 2, 5-7, and 13-15 are indefinite due to their dependency upon claims 1, 9, or 15.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 9-14 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being clearly anticipated by Stephenson (US 2014/0278629 A1).
Claim 1
	In regards to claim 1, Stephenson discloses an enterprise employee monitoring system {see title, abstract, [0002], Fig. 2 and citations below for employee parameter tracking in which the parameters include mood/emotion}, comprising:
surveillance cameras that capture image data including the individuals within the enterprise {see the cameras illustrated in Figs. 3a, 3b, 4a, 4b, [0018], [0021], [0023]-[0024]};

an emotion analyzer module for determining an emotional state of the individuals based on the image data {[0015], step S400 step in Fig. 2 extract a physiological parameter of the employee including stress and emotion metrics as further discussed in [0040]-[0041]}; and 
a database for storing individual information and the emotional state information from the emotion analyzer module based on the identification performed by the facial recognition module {see physiological record S500, Figs. 1, 2  which stores extracted physiological parameters for the employee over time in [0015], [0043]-[0044].  Database further shown in Figs. 2, 10 and discussed in [0027]}.
Claim 2
	In regards to claim 2, Stephenson discloses a security integration system that generates statistical analysis of the emotional state of the individuals {see [0044] in which current emotion is compared against past emotion for a particular employee to determine trends (statistical analysis) that indicate changes in employee job satisfaction, for example.  See also the group level trends/compilations/analysis in [0041] for groups of individuals/employees}.
Claim 3
	In regards to claim 3, Stephenson discloses the security integration system reports the statistical analysis to an employee resource management system that 
Claim 4
	In regards to claim 4, Stephenson discloses wherein the security integration system accesses the employee information to match the individuals to groups within the enterprise to determine group level trends in the emotional states of the individuals {see [0041] in which the system can compile individual employee moods into a set of moods of multiple employees such as an employee group within a company, location or demographic in order to determine group level trends.  See also [0044]}
Claim 5
	In regards to claim 5, Stephenson discloses wherein the groups include institutional groups of the enterprise {see [0041] in which the system can compile individual employee moods into a set of moods of multiple employees such as an employee group within a company, location or demographic in order to determine group level trends.  These employee groups are considered institutional groups of the enterprise (company).  See also [0044]}.
Claim 6
	In regards to claim 6, Stephenson discloses wherein the groups include social groups {see explanation for claims 4 and 5as well as [0041] wherein the employee groups also include employees of a particular demographic which is considered a “social group” due to shared demographics}.
Independent Claim 9
	In regards to claim 9, Stephenson discloses a method of employee monitoring, comprising:
capturing image data including individuals within the enterprise {see the cameras illustrated in Figs. 3a, 3b, 4a, 4b, [0018], [0021], [0023]-[0024] that capture image data of the employees}; 
identifying the individuals in the image data {see employee identification S2000 in Figs. 3a, 3b and 4b and [0020]-[0021], [0027] clarifying that facial recognition is used to identify the employee and that other biometric information could be used for identification};
determining an emotional state of the individuals based on the image data {[0015], step S400 step in Fig. 2 extract a physiological parameter of the employee including stress and emotion metrics as further discussed in [0040]-[0041]}; and
tracking the emotional state information of the individuals and saving the information to a database of an resource management system based on the identification of the individuals {see physiological record S500, Figs. 1, 2  which stores extracted physiological parameters for the employee over time in [0015], [0043]-[0044] wherein storing such emotion state information for each employee over time is considered “tracking” particularly because the invention is disclosed as employee 


Claims 10-14
The rejection of system claims 2-6 above applies mutatis mutandis to the corresponding limitations of method claims 10-14, respectively while noting that the citations above include both apparatus and method elements.

Claims 16 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by
Koka (US 10,176,513 B1).
Claim 16
	In regards to claim 16, Koka discloses a retail store monitoring system {see Fig. 2-4; column 2, lines 54-60; and citations below}, comprising:
surveillance cameras that capture image data including the customers within the store {Fig. 2 cameras 208; column 4, lines 8-32 and column 4, line 62-column 5, line 5}};
a facial recognition module for identifying the customers in the image data {see Fig. 4, identify user step 402; column 8, line 66—column 9, line 9}; 
an emotion analyzer module for determining an emotional state of the customers based on the image data {column 9, lines 10-49}; and
a customer database for storing customer information and the emotional state information from the emotion analyzer module based on the identification performed by the facial recognition module {see column 8, lines 19-24.  See also user data store 917 .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Stephenson and Smith (US 9,996,736 B2).
Claim 7
	In regards to claim 7, Stephenson discloses wherein the security integration system reports the group level trends in the emotional states of the individuals to 
	Smith is an analogous reference from the same field of group emotional state and trend analysis as per Fig. 9 and cites below and also solves a similar problem of notifying security based on group emotional state.  Smith employs network of surveillance cameras (Fig. 1, cameras) providing feeds that detect facial sentiment/emotion in Fig. 2 which also shows facial recognition including sentiment/emotion (happy, angry, nervous, etc).  Figs. 2, 3 also shows that the analysis is both for individuals and collective groups in 204b, column 8, lines 6-16; and column 10, lines 16-column 11, line 57.
Smith also teaches wherein the security integration system reports the group level trends in the emotional states of the individuals to security guards {Figs. 2 action manager that increases security staff and dispatches management to address escalations.  Fig. 3, dispatched alert 310 and particularly Fig. 9 that sends a security team to zone X when the crowd facial sentiment is greater than 75% negative for that 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Stephenson’s reporting of the group level trends in the emotional states of the individuals to management to report such group level trends in the emotional states of the individuals to security guards as taught by Smith because Smith motivates such reporting to security guards in order to mitigate crisis severity. 

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Stephenson and Rodenas (US 2018/0300557 A1).
Independent Claim 8
	In regards to independent claim 8, Stephenson discloses an enterprise security system, comprising:
surveillance cameras that capture image data including the individuals within the enterprise {see the cameras illustrated in Figs. 3a, 3b, 4a, 4b, [0018], [0021], [0023]-[0024]};
an emotion analyzer module for determining an emotional state of the individuals based on the image data  {[0015], step S400 step in Fig. 2 extract a physiological parameter of the employee including stress and emotion metrics as further discussed in [0040]-[0041]}; and 
a security integration system for signaling
Rodenas is a highly analogous reference from the same field of emotion tracking and personnel recognition from multiple video feeds such as security cameras.  See [0001], [0019], [0026] and Fig. 3 showing security cameras 304 generating multiple video feeds subject to behavior analyzer 322 that determines mood/emotions.
Rodenas also teaches wherein the security integration system reports the group level trends in the emotional states of the individuals to security guards.  See [0025] in which the facial expressions, mood, etc is used to generate an overall suspicion score and confidence value that are compared against thresholds to determine what action should be taken.  These actions include reporting the emotional states of the individuals to security guards in [0025], [0079]}. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Stephenson’s signaling of managers based on the emotional state determined by the emotion analyzer module to signal security guards based on the emotional state as taught by Rodenas in order to increase safety and mitigate a dangerous situation and/or because doing so merely combines prior art elements according to known methods to yield predictable results.
Claim 15
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kibar US 20040210159 A1 discloses combined facial recognition and emotion analysis based on captured images for employee performance, security, law enforcement, customer and military applications.  See Figs. 1-3, [0102]-[0105], [0112].
Hong US 20170192994 A1 discloses emotion tracking, facial recognition and related database structures.  See Fig. 1, 2, 3A, [0058], [0077].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113.  The examiner can normally be reached on M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL ROBERT CAMMARATA/           Examiner, Art Unit 2486